UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K/A AMENDMENT NO. 1 TO FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-180653 CODESMART HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Florida 45-4523372 (State or Other Jurisdiction ofIncorporation orOrganization) (I.R.S. EmployerIdentification No.) 5029 Apple Lane Mohnton, PA 19540 (646)-248-8550 (Address of Principal ExecutiveOffices and Zip Code) (Registrant’s Telephone Number,Including Area Code) Securities registered pursuant to Section12(b) of the Securities Exchange Act:None Securities registered pursuant to Section12(g) of the Securities Exchange Act:Common Stock, par value $.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox The aggregate market value of the voting common equity held by non-affiliates based upon the price at which Common Stock was last sold as of June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter was $37,241,053. As of April 15, 2014, the number of shares of the registrant’s common stock outstanding was 22,635,455. EXPLANATION NOTE This Amendment No. 1 to the Annual Report on Form 10-K/A of CodeSmart Holdings, Inc. (the “Company”) for the year ended December 31, 2013 is being filed to amend the financial information contained in the Management’s Discussion and Analysis of Financial Condition and Plan of Operation in Part I and the financial statements in Part IV of the Company’s Annual Report on Form 10-K for year ended December 31, 2013 which was filed with the Securities and Exchange Commission (“SEC”) on April 21, 2014 (the “Form 10-K”). In its previously filed financial statements for the year ended December 31, 2013 included in its annual report in Form 10-K, the Company recorded tuition and training related fees as revenue upon enrollment. The Company has restated its financial statements for the period ended December 31, 2013 to reflect all tuition and training related fees as deferred revenue to be amortized over a 12 to 18 month period. The Company provides online access to its students for a period of 12 to 18 months subsequent to enrollment in online courses. Therefore, the Company has established such period as the amortization period of deferred revenues recorded for the enrollment of online courses. Except as described above, no other parts of the 10-K are being amended. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) contains forward-looking statements that involve known and unknown risks, significant uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed, or implied, by those forward-looking statements. You can identify forward-looking statements by the use of the words may, will, should, could, expects, plans, anticipates, believes, estimates, predicts, intends, potential, proposed, or continue or the negative of those terms. These statements are only predictions. In evaluating these statements, you should consider various factors which may cause our actual results to differ materially from any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. Plan of Operations The Company has implemented operations and anticipates achieving its goals and objectives by reaching healthcare organizations including hospitals, private physician practices and specialty care centers in order to provide ICD-10 training, Clinical Documentation Software sales and consulting services. The Company intends to utilize a strong branding and marketing campaign to reach such organizations. The Company intends to utilize a multifaceted and aggressive marketing campaign including a direct marketing plan in order to build the CodeSmart brand. Results of Operations for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012 Revenue and Gross Profit During the year ended December 31, 2013, the Company earned $122,260 in instructional revenue. The Company incurred $45,814 in costs associated with earning the revenue. In addition, the Company earned $146,620 in consulting revenue for ICD-10 implementation and analysis and incurred costs of $39,721 associated with earning the revenue.As a result, the Company’s gross profit for the year ended December 31, 2013 was $183,345.The Company had no revenue or costs associated with earning revenue during the period October 3, 2012 (inception) to December 31, 2012. Operating Expenses Operating expenses for the year ended December 31, 2013 consisted primarily of compensation and benefits of $3,550,423 and professional fees of $8,559,627. These expenses, aggregating $12,110,050, include share-based compensation of $9,676,278.Share based compensation was attributed primarily to the issuance of shares to executive officers, management personnel and consultants in exchange for consulting services, founders fees, financing costs and compensation.The Company does not expect these expenses to recur at this level in the future and therefore anticipates that the overall amount of compensation and benefits and professional fees for 2014 will decrease significantly.Professional fees were incurred primarily for legal, accounting and consulting costs in connection with the Company’s start-up and organizational costs, reverse acquisition and costs related to the sales of securities and convertible notes. The Company anticipates that it will continue to incur a significant amount of legal costs in the upcoming year as it continues to pursue financings for the Company in the form of sales of securities and convertible notes.The Company incurred $23,386 in general and administrative expenses for the period October 3, 2012 (inception) to December 31, 2012. Loss from Operations Loss from operations for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012 was $12,959,304 and $23,386, respectively. The loss for the year ended December 31, 2013 was primarily attributable to the compensation and benefits and professional fees described above of $12,110,050, other operating expenses, including research and development, advertising and general and administrative expenses of $1,032,599, offset by gross profits earned from tuition and consulting revenue. The loss from operations for the period October 3, 2012 (inception) to December 31, 2012 was due to general and administrative expenses. 1 Net Loss Net loss for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012 was $16,138,003 and $23,386, respectively. The net loss was primarily attributable to the loss from operations, derivative expense and changes in the fair value of our derivative instrument liabilities of $1,889,868. The net loss for the period October 3, 2012 (inception) to December 31, 2012 was due to general and administrative expenses. Inflation did not have a material impact on the Company’s operations for the period. The delay of the implementation of ICD-10 to October 1, 2015, announced on March 31, 2014 could have a material impact on the Company’s operations for the upcoming year. Other than the foregoing, management knows of no trends, demands, or uncertainties that are reasonably likely to have a material impact on the Company’s results of operations. Liquidity and Capital Resources Cash and Working Capital As of December 31, 2013, we had a working capital deficit of $1,598,025.Our current liabilities of $1,960,716 exceeded our current assets of $362,691.We had an accumulated deficit of $22,369,229 from the period October 3, 2012 (inception) to December 31, 2013.However, we have no contingencies or long-term obligations. As of December 31, 2012, we had working capital of $3,949.Our current assets of $6,074, consisting of cash exceeded our current liabilities of $2,125.We had an accumulated deficit of $23,386 from October 3, 2012 (inception) to December 31, 2012.However, we had no contingencies or long-term obligations. We had a cash balance of $153,834 on December 31, 2013.Net cash used for operating activities for the year ended December 31, 2013 was $2,751,913. The net loss for the year ended December 31, 2013 was $16,138,003. Cash used in operating activities was for compensation, professional fees and marketing and advertising. We had a cash balance of $6,074 on December 31, 2012.Net cash used for operating activities for the period October 3, 2012 (inception) to December 31, 2012 was $18,926. The net loss for the period October 3, 2012 (inception) to December 31, 2012 was $23,386. Cash used in operating activities was for general and administrative expenses. Net cash obtained through all financing activities for the year ended December 31, 2013 was $2,904,673. This consisted of $3,571,173 in proceeds from the sale and issuance of common stock, $992,500 from the issuance of secured convertible notes, offset by payments of $231,000, $28,000 and $50,000 to cancel the outstanding shares of the predecessor’s restricted block of common stock outstanding as part of our recapitalization, payments for debt issuance costs and the repayment of a convertible note, respectively. An additional offset to the above, the Company issued the former non-controlling interest holder a dividend of $6,207,840, including a cash portion of $1,350,000, to convert his non-controlling interest in the Company’s operating subsidiary into shares of the Company’s common stock, enabling the Company to own 100% of the operating subsidiary. For the year ended December 31, 2013, we had net cash flows of $147,760. Financings and Sources of Liquidity During 2013, we issued seven convertible notes and debentures, with aggregate face values of approximately $1,070,000, resulting in net proceeds of approximately $992,500. Subsequent to December 31, 2013 and through April 15, 2014, the Company issued nine convertible notes to various investors, with aggregate face values of approximately $860,000, resulting in net proceeds of approximately $745,000. In addition, in January 2014, the Company sold 129,630 shares of the Company’s common stock to an investor for approximately $62,000 and in March 2014 sold 382,500 shares of common stock to various investors for approximately $153,000. Over the next 12 months, we plan to continue to fund our operations through the sale of common stock, common stock warrants, convertible notes or a combination thereof. There is no guarantee that the Company will be able to raise sufficient capital. Going Concern As reflected in the accompanying consolidated financial statements, the Company had a net loss of $16,138,003 and net cash used in operations of $2,751,913, for the year ended December 31, 2013. In addition, the Company has an accumulated deficit of $22,369,229 and $23,386 as of December 31, 2013 and December 31, 2012, respectively. The consolidated financial statements have been prepared on the going concern basis, which assumes the realization of assets and liquidation of liabilities in the normal course of operations. The ability of the Company to continue its operations is dependent on management’s plans, which include the raising of capital through debt and/or equity markets with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements. The Company may need to incur additional liabilities with certain related parties to sustain the Company’s existence. If the Company were not to continue as a going concern, it would likely not be able to realize its assets at values comparable to the carrying value or the fair value estimates reflected in the our consolidated financial statements. There can be no assurances that the Company will be successful in generating additional cash from equity or other sources to be used for operations. The consolidated financial statements do not include any adjustments relating to the recoverability of assets and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern. 2 On March 31, 2014, the implementation of ICD-10 was once again delayed.As of today, the implementation is scheduled to take effect on October 1, 2015.Because of the delay, we do not anticipate generating any significant revenues or cash flows related to ICD-10 training. To date, all of our funding has been generated from private investors. During the next 12 months, we anticipate obtaining additional funding to continue expansion and basic company operations. We do not have sufficient funds to fully implement our business plan until such time as we are able to raise additional funds, of which there is no guarantee. If we do not obtain the funds necessary for us to continue our business activities, we may need to curtail or cease our operations until such time as we have sufficient funds. Recent Accounting Pronouncements There are no recent accounting pronouncements that are expected to have an effect on the Company’s consolidated financial statements. Critical Accounting Policies In preparing the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP), we have adopted various accounting policies. Our most significant accounting policies are disclosed in Note 2 to the consolidated financial statements.The preparation of the consolidated financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the amounts reported in the consolidated financial statements.Estimates are considered to be critical if they meet both of the following criteria: (1) the estimate requires assumptions about material matters that are uncertain at the time the accounting estimates are made, and (2) other materially different estimates could have been reasonably made or material changes in the estimates are reasonably likely to occur from period to period. Our critical accounting estimates include the following: Revenue Recognition Revenues consist primarily of tuition and fees derived from online courses taught by CODESMART™ UNIVERSITY as well as from related educational resources that the University provides to its students, such as access to our online materials and learning management system. The Company provides online access to its students for a period of 12 to 18 months subsequent to enrollment in online courses.Therefore, the Company has established such period as the amortization period of deferred revenues recorded for the enrollment of online courses.Accordingly, tuition revenue and most fees from related educational resources are recorded as deferred revenue and amortized into revenue over a 12 to 18 month period. The University maintains an institutional tuition refund policy, which provides for a full refund within stated refund periods. Certain states in which students reside impose separate, mandatory refund policies, which override the University’s policy to the extent in conflict. If a student withdraws within the University’s allotted refund period, then in accordance with its revenue recognition policy, the University will immediately not recognize as revenue the tuition that was originally recorded. Segment Information ASC 280-10, “Disclosures about Segments of an Enterprise and Related Information,” establishes standards for the manner in which public companies report information about operating segments in annual and interim financial statements. It also establishes standards for related disclosures about products and services, geographic areas, and major customers. The method for determining what information to report is based on the way management organizes the operating segments within the Company for making operating decisions and assessing financial performance. The Company’s chief operating decision-maker is considered to be the Company’s chief executive officer (“CEO”). The CEO reviews financial information presented on an entity level basis accompanied by disaggregated information about revenues by product type and certain information about geographic regions for purposes of making operating decisions and assessing financial performance. The entity level financial information is identical to the information presented in the accompanying consolidated statements of operations. Currently Managementbelieves that the business operations are all contained in one segment and Management will continue to evaluate their reporting in the future. Exit from Development Stage The Company wasin the development stage as defined by ASC 915 “Development Stage Entities.” A development stage enterprise is one in which planned and principal operations have not commenced or, if its operations have commenced, there has been no significant revenue there from. The Company exited the development stage May3, 2013. Equity Instruments Issued to Parties Other Than Employees for Acquiring Goods or Services The Company accounts for share based payments to non-employees in accordance with ASC 505-50 “Accounting for Equity Instruments Issued to Non-Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. Transactions in which or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. Common stock issued for services is valued based on quoted market prices for our common stock. The related expense is recognized when the services are provided or over the term of the agreement with the service provider. Derivative Liabilities Valued at Fair Value We generally do not use derivative financial instruments to hedge exposures to cash-flow risks or market-risks. However, certain financial instruments, such as the embedded conversion option in our convertible notes and common stock warrants, which are indexed to our common stock, are classified as liabilities when either (a) the holder possesses rights to net-cash settlement or (b) physical or net-share settlement is not within our control. In such instances, net-cash settlement is assumed for financial accounting and reporting purposes, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded, and continuously carried, at fair value. Determining the fair value of these instruments involves judgment and the use of certain relevant assumptions including, but not limited to, the volatility of our common stock, interest rates, anti-dilution provisions, and conversion/redemption privileges. The use of different assumptions or changes in those assumptions could have a material effect on the estimated fair value amounts. 3 Long-lived Assets We review long-lived assets which are held and used, including investments and property and equipment, for impairment whenever changes in circumstances indicate that the carrying amount of the assets may not be recoverable. Such evaluations compare the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset over its expected useful life and are significantly impacted by estimates of future prices, capital needs, economic trends and other factors that are inherently difficult to forecast. If the asset is considered to be impaired, we record an impairment charge equal to the amount by which the carrying value of the asset exceeds its fair value determined by either a quoted market price, if any, or a value determined by utilizing a discounted cash flow technique. Off Balance Sheet Arrangements: We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons. 4 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Financial Statements The following are filed as part of this report: Financial Statements The consolidated financial statements of CodeSmart Holdings, Inc. and the Report of Independent Registered Public Accounting Firm are presented in the “F” pages of this Report. (b) Exhibits The following exhibits are filed or “furnished” herewith: Exhibit Number Description 31.1 Certification of Principal Executive Officer pursuant to Exchange Act Rule 13a-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002; * 31.2 Certification of Principal Financial Officer pursuant to Exchange Act Rule 13a-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002; * 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document. ** 101.SCH XBRL Taxonomy Extension Schema Document. ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document. ** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document. ** 101.LAB XBRL Taxonomy Extension Label Linkbase Document.** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document.** * Filed herewith ** Users of this data are advised pursuant to Rule 406T of Regulation S-X that this interactive data file is deemed not filed or part of a registration statement or prospectus for the purpose of section 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections 5 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CODESMART HOLDINGS, INC. Dated: June 19, 2014 By: /s/Ira Shapiro Ira Shapiro Chief Executive Officer Dated: June 19, 2014 By: /s/Sharon Franey Sharon Franey ChiefOperating Officer Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Dated: June 19, 2014 By: /s/Ira Shapiro Ira Shapiro Director Dated: June 19, 2014 By: /s/Sharon Franey Sharon Franey Director 6 114 West 47th Street, 19th Floor New York, NY 10036 Telephone: 212.785.9700 Fax: 212.785.0700 www.kbl.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors CodeSmart Holdings, Inc. and Subsidiaries (fka First Independence Corp.) We have audited the accompanying consolidated balance sheets of CodeSmart Holdings, Inc. and Subsidiaries (fka First Independence Corp.) (the “Company”), as of December 31, 2013 and 2012, and the related consolidatedstatements of operations, changes in stockholders’ equity (deficit), and cash flows for the year ended December 31, 2013, and for the period from inception (October 3, 2012 ) to December 31, 2012. CodeSmart Holdings, Inc. and Subsidiaries’ management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CodeSmart Holdings, Inc. and Subsidiaries as of December 31, 2013 and 2012, and the results of its operations and its cash flows forthe year ended December 31, 2013, and for the period from inception (October 3, 2012 ) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3 to the financial statements, in its audited financial statements for the year ended December 31, 2013 the Company recorded tuition and training related fees as revenue upon enrollment.The Company is restating its financial statements to reflect all tuition and training related fees as deferred revenue to be amortized over a 12 to 18 month period. Correction of the aforementioned presentation and disclosure has resulted in an increase in prepaid and other current assets of $56,075 and an increase in deferred revenue of $150,470.In addition, the correction has also resulted in an increase in net loss for the year ended December 31, 2013 as well as increase in the accumulated deficit at December 31, 2013 of $94,395.Finally, the disclosure related to the Company's revenue recognition and deferred revenue policies has been modified to reflect the change discussed in the previous paragraph. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, and is dependent upon debt and equity financing to provide sufficient working capital to maintain continuity. These circumstances create substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. KBL, LLP KBL, LLP New York, NY April 18, 2014, except for the effects of financial restatements described in Note 3, as to which the date is June 18, 2014. F-1 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Consolidated Balance Sheets December 31, 2013 December 31, 2012 (Restated) Assets Cash $ 153,834 $ 6,074 Accounts receivable 37,597 - Prepaid expenses and other current assets 171,260 - Total current assets 362,691 6,074 Property and equipment, net 3,889 - Total assets $ 366,580 $ 6,074 Liabilities and Stockholders' Equity (Deficit) Liabilities: Accounts payable and accrued expenses $ 591,378 $ 2,125 Secured convertible notes payable – net 65,382 - Deferred revenue 150,470 - Securities payable 16,500 - Derivative liabilities - convertible notes 991,148 - Derivative liabilities - warrants 145,838 - Total current liabilities 1,960,716 2,125 Total liabilities 1,960,716 2,125 Stockholders' Equity (Deficit) Preferred stock, Series A, $0.0001 par value; 100,000,000 and 0 shares authorized; 1 share and 0 shares issued and outstanding, respectively - - Common stock, $0.0001 par value; 500,000,000 and 100,000,000 shares authorized; 21,103,430 and 23,425,000shares issued and outstanding, respectively 2,110 2,343 Additional paid in capital 20,772,983 24,992 Accumulated deficit (22,369,229 ) (23,386 ) Total Stockholders' Equity (Deficit) (1,594,136 ) 3,949 Total Liabilities and Stockholders' Equity (Deficit) $ 366,580 $ 6,074 The accompany notes are an integral part of the consolidated financial statements F-2 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Consolidated Statements of Operations For the year ended December 31, 2013 The period October 3, 2012 (inception) to December 31, 2012 (Restated) Revenue $ 268,880 $ - Cost of revenue 85,535 - Gross profit 183,345 - Operating expenses: Compensation 3,550,423 - Professional fees 8,559,627 - Research and development 178,654 - Advertising and promotions 339,629 - Other general and administrative expenses 514,316 23,386 Total operating expenses 13,142,649 23,386 Loss from operations (12,959,304 ) (23,386 ) Other income (expenses) Interest expense (288,956 ) - Interest income 125 - Change in fair value of derivative liability – convertible notes (1,556,255 ) - Change in fair value of derivative liability– warrants (9,464 ) - Derivative expense (324,149 ) - Loss on investment of Jasper Group Holdings, Inc. (1,000,000 ) - Total other income (expense) (3,178,699 ) - Loss before provision for income taxes (16,138,003 ) (23,386 ) Provision for income taxes - - Net loss $ (16,138,003 ) $ (23,386 ) Net loss per common share - basic and diluted $ (1.25 ) $ (0.001 ) Weighted average common shares outstanding-basic and diluted 12,898,463 23,365,169 The accompany notes are an integral part of the consolidated financial statements F-3 Codesmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Consolidated Statement of Changes in Stockholders'Equity (Deficit) Preferred Stock Common Stock Additional Paid-in Accumulated Total Stockholders' Equity Shares Par Shares Par Capital Deficit (Deficit) Balance at October 3, 2012 (inception) - $ - - $ - $ - - $ - - - Founders stock issued for services, $0.0001 per share - - 23,350,000 2,335 - - 2,335 Stock sold through subscription agreements December 2012 at $0.33 per share - - 75,000 8 24,992 - 25,000 Net loss (23,386 ) (23,386 ) Balance, December 31, 2012 - $ - 23,425,000 $ 2,343 $ 24,992 (23,386 ) $ 3,949 Stock sold through subscription agreements at $0.33 per share - - 75,000 8 24,992 - 25,000 Net effect of recapitalization (May 3, 2013) - - (8,567,000 ) (857 ) 7,126,303 (6,207,840 ) 917,606 Stock sold through subscription agreements at $0.80 per share - - 337,500 34 269,966 - 270,000 Stock sold through subscription agreements at $1.50 per share - - 2,112,871 211 3,169,092 - 3,169,303 Stock sold through Securities Purchase Agreement at $0.483 per share - - 240,500 24 106,846 - 106,870 Stock issued pursuant to issuance costs - - 434,467 43 1,357,217 - 1,357,260 Stock issued for note issuance costs - - 50,000 5 44,495 - 44,500 Stock issued pursuant to note conversions - - 318,628 32 254,804 - 254,836 Stock issued for services rendered - - 2,276,464 227 5,819,316 - 5,819,543 Preferred stock, Series A, issued for compensation expense 1 - Stock issued pursuant to Acquisition of 10% of Jasper - - 400,000 40 999,960 - 1,000,000 Reclassification of derivative liability to additional paid in capital - 1,575,000 - 1,575,000 Net loss - (16,138,003 ) (16,138,003 ) Balance, December 31, 2013 (Restated) 1 $ - 21,103,430 $ 2,110 $ 20,772,983 $ (22,369,229 ) $ (1,594,136 ) The accompany notes are an integral part of the consolidated financial statements F-4 Codesmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Consolidated Statements of Cash Flows For the year ended December 31, 2013 The period October 3, 2012 (inception) to December 31, 2012 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (16,138,003 ) $ (23,386 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,111 - Interest expense including OID and note issuance costs 288,799 - Share-based compensation 9,676,278 2,335 Derivative expense andchange in fair value of derivative liabilities 1,889,868 - Loss on investmentof Jasper Group Holdings, Inc. 1,000,000 - Changes in operating assets and liabilities: Increase in accounts receivable (37,597 ) - Increase in prepaid expenses and other current assets (171,260 ) - Increase in deferred revenue 150,470 - Increase in accounts payable and accrued expenses 588,421 2,125 Net Cash Used in Operating Activities (2,751,913 ) (18,926 ) CASH FLOWS USED IN INVESTING ACTIVITIES: Cash paid for equipment (5,000 ) - Net Cash Used In Investing Activities (5,000 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 3,571,173 25,000 Proceeds from the issuance of secured convertible notes 992,500 - Debt issuance costs paid in cash (28,000 ) - Cash paid for repayment of notes (50,000 ) - Cash paid for dividends(through recapitalization) (1,350,000 ) - Cash paid to cancel shares(through recapitalization) (231,000 ) - Net Cash Provided By Financing Activities 2,904,673 25,000 Net Increase in Cash 147,760 6,074 Cash - Beginning of Period 6,074 - Cash - End of Period $ 153,834 $ 6,074 SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income taxes $ - $ - Interest $ 157 $ - SUPPLEMENTARY DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Conversion of convertible notes and interest into common stock $ 1,829,599 $ - Dividend paid in stock to non-controlling interest $ 4,857,840 $ - Shares issued for the acquisition of 10% of Jasper Holdings, Inc. $ 1,000,000 $ - The accompany notes are an integral part of the consolidated financial statements F-5 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Note 1 Nature of Operations CodeSmart Holdings, Inc. (the “Company”) a Florida corporation was incorporated in the State of Florida on February 10, 2012 under the name “First Independence Corp.” On June 14, 2013, the Company amended its Articles of Incorporation to change its name to “CodeSmart Holdings, Inc.” The Company has two wholly-owned subsidiaries - The CodeSmart Group, Inc., a Nevada corporation (“CodeSmart NV”) and American Coding Quality Association, LLC, a Delaware limited liability company (“ACQA”). References to “CODESMART™,”“we,” “us,” or “our,” are references to the combined business of CodeSmart Holdings, CodeSmart NV and ACQA. On May 3, 2013, the Company and the stockholders of The CodeSmart Group, Inc., a Nevada corporation incorporated on October 3, 2012, ( “CodeSmart NV”) who collectively owned 68.06% of the outstanding shares of CodeSmart NV (the “CodeSmart Stockholders”) completed a reverse acquisition transaction through a Share Exchange Agreement (the “Share Exchange Agreement,” such transaction referred to as the “Share Exchange Transaction”), whereby the Company issued to the CodeSmart Stockholders an aggregate of 6,125,000 shares of its common stock in exchange for the 68.06% of the equity interests of CodeSmart NV held by the CodeSmart Stockholders. As a result of the Share Exchange Transaction, CodeSmart NV became a subsidiary of the Company. The Share Exchange Transaction was treated as a reverse acquisition for accounting purposes, with CodeSmart NV as the acquirer and the Company as the acquired party. Unless the context suggests otherwise, references in this report to business and financial information for periods prior to the consummation of the reverse acquisition refer to the business and financial information of CodeSmart NV and its predecessors. For accounting purposes, the acquisition of the Company has been treated as a recapitalization with no adjustment to the historical book and tax basis of the Company’s assets and liabilities. Upon completion of the Share Exchange Transaction, the Company changed its name from First Independence Corp. to CodeSmart Holdings, Inc., changed its fiscal year end from February 28 to a calendar year ending December 31 and commenced trading under the symbol “ITEN” on the OTC QB. The OTC QB market tier of the OTC market helps investors identify companies that are current in their reporting obligations with the SEC. OTC QB securities are quoted on OTC Markets Group's quotation and trading system. On May 7, 2013, International Alliance Solutions LLC (“IAS”) transferred and assigned the trademark “CODESMART™” to CodeSmart NV. In addition, on July 11, 2013, CodeSmart NV entered into an Assignment Agreement with IAS, whereby IAS agreed to transfer to CodeSmart NV its remaining assets, including but not limited to IAS's rights in any agreements to which it is a party. On June 3, 2013, the Company entered into a Contribution Agreement with American Coding Quality Association, LLC, a Delaware corporation incorporated on June 3, 2013, (“ACQA”), whereby the sole owner of ACQA contributed 100% of the membership interests of ACQA to the Company and immediately after the effectiveness of the Contribution Agreement, ACQA became a wholly-owned subsidiary of the Company. On August 20, 2013, the Company and Marc Kovens, who owned the 31.94% shares of the Common Stock of CodeSmart NV that did not participate in the reverse acquisition, entered into and consummated transactions pursuant to a Share Exchange Agreement whereby (i) the Company issued to Kovens an aggregate of 2,808,000 shares of the Company’s common stock and (ii) the Company paid Kovens cash in the amount of $1,350,000, in exchange for the 31.94% of the equity interests in CodeSmart NV owned by Kovens. As a result of the Share Exchange Transaction, CodeSmart NV became a wholly-owned subsidiary of the Company and a non-controlling interest in CodeSmart NV is no longer presented. The Company was originally formed to private label pourable food products for start-ups, local and national supermarket chains and specialty stores. Since the acquisitions of CodeSmart NV and ACQA, the Company has changed its business direction and is currently engaged in providing training, consulting and other relevant services for ICD-10 preparation, education and implementation. ICD-10 is the 10th revision of the International Statistical Classification of Diseases and Related Health Problems, a medical classification list by the World Health Organization. In 2009, the United States Department of Health and Human Services mandated the transition from ICD-9, the existing coding system, to ICD-10, effective October 1, 2011.The implementation date has since been delayed numerous times and is now scheduled to take effect on October 1, 2015. The Company, through CODESMART™ UNIVERSITY, its online education solutions provider, offers training programs and consulting services to participants in the healthcare industry that need to transition their coding systems to ICD-10. F-6 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Note 2 Summary of Significant Accounting Policies Basis of presentation We prepare our consolidated financial statements in conformity with accounting principles generally accepted in the United States of America.These principles require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, together with amounts disclosed in the related notes to the financial statements.Actual results and outcomes may differ from management’s estimates, judgments and assumptions.Significant estimates, judgments and assumptions used in these financial statements include, but are not limited to, those related to revenues, accounts receivable and related allowances, contingencies, useful lives and recovery of long-term assets, income taxes, and the fair value of stock-based compensation and derivative financial instrument liabilities.These estimates, judgments, and assumptions are reviewed periodically and the effects of material revisions in estimates are reflected in the consolidated financial statements prospectively from the date of the change in estimate. Going Concern As reflected in the accompanying consolidated financial statements, the Company had a net loss of $16,138,003 and $23,386 for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012, respectively. As of December 31, 2013 and December 31, 2012, has an accumulated deficit of $22,369,229 and $23,386, respectively. Our consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. We have incurred losses from operations and have a significant accumulated deficit, as well as significant outstanding accounts payable and accrued expenses at December 31, 2013. On March 31, 2014, the United States Department of Health and Human Services once again delayed the implementation of ICD-10. The implementation date has now been scheduled to take effect on October 1, 2015. This delay will cause a significant delay in our ability to generate significant revenues. We currently do not have adequate resources, including cash on hand and expected revenues to meet our operating requirements. Management will look to secure additional funding through the sale of additional convertible Notes or Common Stock. However, there can be no guarantee that we will be successful in obtaining additional debt facilities or raising equity on favorable terms. In the event we are unable to fund our operations by additional borrowings or raising equity capital, we may be forced to reduce our expenses. Our consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, The CodeSmart Group, Inc. (CodeSmart NV), and American Coding Quality Association, LLC (ACQA), (collectively, the Company or we, our or us). All intercompany transactions and balances have been eliminated in consolidation. F-7 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Risks and Uncertainties The Company’s operations are subject to significant risk and uncertainties including financial, operational, technological, and regulatory risks including the potential risk of business failure. Cash The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents. The Company held no cash equivalents at December 31, 2013 and December 31, 2012. The Company seeks to minimize its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. Financial Instruments and Concentration of Credit Risk We believe the carrying values of our financial instruments consisting of cash, accounts receivable, accounts payable, accrued expenses, and other current liabilities approximate their fair values due to their short-term nature or because they are carried at fair value.For our convertible notes and debentures, the underlying instruments are carried at amortized cost and the embedded conversion feature is accounted for separately at fair value in accordance with FASB Accounting Standards Codification (“ASC”) 815 – Derivatives and Hedging. Our cash balances in the United States periodically exceed federally insured limits. We have not experienced any losses in such accounts. Fair Value of Financial Instruments The Company follows the guidance of FASB ASC 825-10-50-10 for disclosures about the fair value of its financial instruments and FASB ASC 820-10-35-37 to measure the fair value of its financial instruments. FASB ASC 820-10-35-37 establishes a framework for measuring fair value and expands disclosures about fair value measurements. The carrying amount of the Company’s financial assets and liabilities, such as cash, accounts receivable, prepaid expenses, accounts payable and accrued expenses, approximate their fair value because of the short maturity of those instruments.The Company’s secured convertible notes approximate the fair value of such instruments based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangements at December 31, 2013. The Company did not have any secured convertible notes issued as of December 31, 2012. The Company’s derivative financial instruments, including warrants and the embedded conversion feature of our convertible notes and debentures, are carried at fair value.FASB ASC 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The Company uses Level 3 of the fair value hierarchy to measure the fair value of its derivative liabilities and revalues the derivative liabilities each reporting period and recognizes gains or losses attributable to the change in the fair value of the derivative liabilities in the consolidated statement of operations. F-8 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Carrying Value, Recoverability and Impairment of Long-Lived Assets The Company follows the guidance of FASB ASC 360-10-35-17 for its long-lived assets. The Company’s long-lived assets, which include property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of its long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts. Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives. The impairment charges, if any, are included in operating expenses in the accompanying statements of operations. Property and Equipment Property and equipment are recorded at cost. Expenditures for major additions and betterments are capitalized.Maintenance and repairs are charged to operations as incurred. Depreciation is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful life of three years.Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the statements of operations. Derivative Instruments We generally do not use derivative financial instruments to hedge exposures to cash-flow risks or market-risks. However, certain financial instruments, such as warrants and the embedded conversion features of our convertible promissory notes and debentures, which are indexed to our common stock, are classified as liabilities when either (a) the holder possesses rights to net-cash settlement or (b) physical or net-share settlement is not within our control. In such instances, net-cash settlement is assumed for financial accounting and reporting purposes, even when the terms of the underlying contracts do not provide for net-cash settlement. Derivative financial instruments are initially recorded, and continuously carried, at fair value. Determining the fair value of these complex derivative financial instruments involves judgment and the use of certain relevant assumptions including, but not limited to, interest rates, volatility and conversion and redemption privileges. The use of different assumptions could have a material effect on the estimated fair value amounts. Research and Development Research and development is expensed as incurred. Research and development expenses for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012 were $178,654 and $0, respectively. Revenue Recognition and Deferred Revenue Revenues consist primarily of tuition and fees derived from online courses taught by CODESMART™ UNIVERSITY as well as from related educational resources that the University provides to its students, such as access to our online materials and learning management system. The Company provides online access to its students for a period of 12 to 18 months subsequent to enrollment in online courses.Therefore, the Company has established such period as the amortization period of deferred revenues recorded for the enrollment of online courses.Accordingly, tuition revenue and most fees from related educational resources are recorded as deferred revenue and amortized into revenue over a 12 to 18 month period. The University maintains an institutional tuition refund policy, which provides for a full refund within stated refund periods. Certain states in which students reside impose separate, mandatory refund policies, which override the University’s policy to the extent in conflict. If a student withdraws within the University’s allotted refund period, then in accordance with its revenue recognition policy, the University will immediately not recognize as revenue the tuition that was originally recorded. F-9 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Segment Information ASC 280-10, “Disclosures about Segments of an Enterprise and Related Information,” establishes standards for the manner in which public companies report information about operating segments in annual and interim financial statements. It also establishes standards for related disclosures about products and services, geographic areas, and major customers. The method for determining what information to report is based on the way management organizes the operating segments within the Company for making operating decisions and assessing financial performance. The Company’s chief operating decision-maker is considered to be the Company’s chief executive officer (“CEO”). The CEO reviews financial information presented on an entity level basis accompanied by disaggregated information about revenues by product type and certain information about geographic regions for purposes of making operating decisions and assessing financial performance. The entity level financial information is identical to the information presented in the accompanying consolidated statements of operations. Currently Managementbelieves that the business operations are all contained in one segment and Management will continue to evaluate their reporting in the future. Exit from Development Stage The Company wasin the development stage as defined by ASC 915 “Development Stage Entities.” A development stage enterprise is one in which planned and principal operations have not commenced or, if its operations have commenced, there has been no significant revenue there from. The Company exited the development stage on May 3, 2013. Stock-Based Employee Compensation On December 9, 2013, the Board of Directors of the Company adopted the 2013 Stock Incentive Plan. However, no equity compensation has yet been granted under the Plan. When granted, the Company will follow the guidance of FASB ASC 718 Compensation – Stock Compensation to account for options issued under the Plan. The Company’s policy is to recognize compensation cost for awards with only service conditions and a graded vesting schedule on a straight-line basis over the requisite service period for the entire award. F-10 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Equity Instruments Issued to Parties Other Than Employees for Acquiring Goods or Services The Company accounts for equity instruments issued to parties other than employees for acquiring goods or services in accordance with the guidance of FASB ASC 505-50-30. Transactions in which there is issuance of equity instruments for goods or services are accounted for based on the fair value of the consideration received for the fair value of the equity instrument issued, or whichever is more reliably measureable.The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the performance is complete or the date on which it is probable that performance will occur. Loss Per Share We compute loss per share in accordance with FASB ASC 260: Earnings Per Share. Basic loss per share is computed by dividing net loss available to common stockholders by the weighted average number of shares of common stock outstanding during each period. Diluted loss per share is computed by dividing net income (loss), adjusted for changes in loss that resulted from the assumed conversion or exercise of potentially dilutive securities, by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. Potentially dilutive securities consist of shares potentially issuable pursuant to stock options and warrants as well as shares that would result from full conversion of all outstanding convertible notes and debentures. During periods of net loss per share, these potentially dilutive securities are excluded from diluted net loss per share calculations because they are anti-dilutive. As a result, basic and diluted net loss per share are equivalent. As of December 31, 2013, our convertible notes and debentures were convertible into 2,004,816 shares of common stock and we had 204,999 common stock warrants outstanding, all of which have been excluded from the computation of diluted loss per share because their effect is anti-dilutive.There were no common stock equivalents as of December 31, 2012. Income Taxes The Company accounts for income taxes in accordance with FASB ASC 740 - Income Taxes. Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the statements of operations in the period that includes the enactment date. The Company follows the guidance of FASB ASC 740-10-25 to determine whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. The Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the consolidated financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement.The Company did not take any uncertain tax positions and had no adjustments to its income tax liabilities or benefits for the year ended December 31, 2013 and the period October 3, 2012 (inception) to December 31, 2012. The estimated future tax effects of temporary differences between the tax basis of assets and liabilities are reported in the accompanying consolidated balance sheets, as well as tax credit carry-backs and carry-forwards. The Company periodically reviews the recoverability of deferred tax assets recorded on its consolidated balance sheets and provides valuation allowances as management deems necessary. Management makes judgments as to the interpretation of the tax laws that might be challenged upon an audit and cause changes to previous estimates of tax liability. In addition, the Company operates within multiple taxing jurisdictions and is subject to audit in these jurisdictions. In management’s opinion, adequate provisions for income taxes have been made for all years. If actual taxable income by tax jurisdiction varies from estimates, additional allowances or reversals of reserves may be necessary. F-11 CodeSmart Holdings, Inc. and Subsidiaries Fka First Independence Corp. Notes to Consolidated Financial Statements December 31, 2013 and 2012 Recently Issued Accounting Pronouncements The FASB has recently issued the following Accounting Standards Updates: Update No. 2014-07—Consolidation (Topic 810): Applying Variable Interest Entities Guidance to Common Control Leasing Arrangements (a consensus of the Private Company Council)  Update No. 2014-06—Technical Corrections and Improvements Related to Glossary Terms  Update No. 2014-05—Service Concession Arrangements (Topic 853) (a consensus of the FASB Emerging Issues Task Force)  Update No. 2014-04—Receivables—Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (a consensus of the FASB Emerging Issues Task Force)  Update No. 2014-03—Derivatives and Hedging (Topic 815): Accounting for Certain Receive-Variable, Pay-Fixed Interest Rate Swaps—Simplified Hedge Accounting Approach (a consensus of the Private Company Council)  Update No. 2014-02—Intangibles—Goodwill and Other (Topic 350): Accounting for Goodwill (a consensus of the Private Company Council)  Update No. 2014-01—Investments—Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects (a consensus of the FASB Emerging Issues Task Force) We have reviewed the above pronouncements, as well all other recently issued standards, and have determined that they will not have a material impact on our consolidated financial statements, or do not apply to our operations. Note 3 Restatement – Revenue Recognition and Deferred Revenue As discussed in Note 2, the Company provides online access to its students for a period of 12 to 18 months subsequent to enrollment in online courses. Therefore, the Company has established such period as the amortization period of deferred revenues recorded for the enrollment of online courses. Accordingly, tuition revenue and most fees from related educational resources are recorded as deferred revenue and amortized into revenue over a 12 to 18 month period. In its previously filed financial statements for the year ended December 31, 2013 included in its annual report in Form 10-K, the Company recorded tuition and training related fees as revenue upon enrollment. Accordingly, the Company has restated its financial statements for the period ended December 31, 2013 to reflect all tuition and training related fees as deferred revenue to be amortized over a 12 to 18 month period. The table below reflects individual line items changed in the restated financial statements. Net loss prior to restatement $ (16,043,608 ) (1 ) (150,470 ) (2 ) 56,075 Net loss after restatement $ (16,138,003 ) Accumulated deficit- prior to restatement $ (22,274,834 ) (1 ) (150,470 ) (2 ) 56,075 Accumulated deficit- after restatement $ (22,369,229 ) (1) Reflects correction ofrevenue amount recorded based on deferred revenue to be amortized over 12 to 18 month period (2) Reflects correction of cost of revenue amount recorded and to be amortized over a 12 to 18 month period. The tables below reflect the effect of restatement of the Company’s financial statements for the year ended December 31, 2013 as described above. Balance Sheet As originally 12/31/2013 12/31/2013 December 31, 2013 reported Adjustments As Restated Prepaid and other current assets $ 115,185 $ 56,075 $ 171,260 Deferred revenue - 150,470 150,470 Accumulated deficit (22,274,834 ) (94,395 ) (22,369,229 ) F-12 Statement of Operations As originally 12/31/2013 12/31/2013 For the Year Ended December 31, 2013 reported Adjustments As Restated Revenue $ 419,350 $ (150,470 ) $ 268,880 Cost of revenue 141,610 (56,075 ) 85,535 Gross margin 277,740 (94,395 ) 183,345 Net loss (16,043,608 ) (94,395 ) (16,138,003 ) Statement of Cash Flows As originally 12/31/2013 12/31/2013 For the Year Ended December 31, 2013 reported Adjustments As Restated Net loss $ (16,043,608 ) $ (94,395 ) $ (16,138,003 ) Increase in prepaid expenses and other assets (115,185 ) (56,075 ) (171,260 ) Increase in deferred revenue - 150,470 150,470 Statement of Changes in Stockholders’ Equity (Deficit) As originally 12/31/2013 12/31/2013 For the Year Ended December 31, 2013 reported Adjustments As Restated Net loss $ (16,043,608 ) $ (94,395 ) $ (16,138,003 ) Accumulated deficit (22,274,834 ) (94,395 ) (22,369,229 ) F-13 Note4 Property and Equipment Property and equipment is stated at cost, less accumulated depreciation: December 31, December 31, Computer equipment $ $
